 



EXHIBIT 10.1

PURCHASE AGREEMENT

December 6, 2004

M.D.C. Holdings, Inc.
3600 South Yosemite
Suite 900
Denver, Colorado 80237



  Re:   Distribution Agreement by and among M.D.C. Holdings, Inc., Banc of
America Securities LLC, BNP Paribas Securities Corp., Citigroup Global Markets
Inc., Credit Suisse First Boston LLC, Comerica Securities, Deutsche Bank
Securities Inc., Greenwich Capital Markets, Inc., J.P. Morgan Securities Inc.,
McDonald Investments Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
SunTrust Robinson Humphrey Capital Markets, UBS Securities LLC and Wachovia
Capital Markets, LLC, dated October 6, 2004 (“Distribution Agreement”)

On December 6, 2004, M.D.C. Holdings, Inc. (“MDC”) and the undersigned agents
(the “Agents”) finalized terms for the issuance of $250 million of MDC’s Medium
Term Senior Notes (Fixed Rate Notes) Due 10 Years from the Original Issue Date
(the “Notes”). Settlement will occur on December 14, 2004. The Notes have been
priced at a fixed interest rate of 5.375% and have a stated maturity of
December 15, 2014. The Notes will be issued under the Senior Indenture dated
December 3, 2002, as supplemented, in a public offering pursuant to MDC’s
currently effective shelf registration statement, including the prospectus dated
September 7, 2004, the prospectus supplement dated October 6, 2004 and the
pricing supplement dated December 6, 2004.

Pursuant to the terms of the Distribution Agreement (including the
administrative procedures attached as Exhibit A thereto) and this Purchase
Agreement, the undersigned Agents agree to purchase the aggregate principal
amount of Notes set forth opposite their names below:

              Principal Amount Name of Agent(s)

--------------------------------------------------------------------------------

  at Maturity

--------------------------------------------------------------------------------

Citigroup Global Markets Inc.
  $ 87,500,000  
J.P. Morgan Securities Inc.
  $ 87,500,000  
Wachovia Capital Markets, LLC
  $ 37,500,000  
Banc of America Securities LLC
  $ 25,000,000  
BNP Paribas Securities Corp.
  $ 12,500,000  
 
   

--------------------------------------------------------------------------------

   
Total
  $ 250,000,000  
 
   

--------------------------------------------------------------------------------

   

The terms of such Notes shall be as set forth below.

         
Interest Rate:
  5.375%
 
       
Interest Payment Dates:
  June 15 and December 15

 



--------------------------------------------------------------------------------



 



         
Regular Record Dates
  June 1 and December 1
 
       
Redemption Date:
  In whole at any time or in part from time to time, upon not less than 30 nor
more than 60 days’ notice to the holders of the Notes.
 
       
Redemption Price(s):
  The greater of (i) 100% of the principal amount of the Notes being redeemed,
and (ii) the present value of the remaining scheduled payments on the Notes
being redeemed on the Redemption Date, discounted to the Redemption Date, on a
semiannual basis, at the Treasury Rate plus 20 basis points (0.20%), plus, in
each case, accrued and unpaid interest, if any, on the Notes to the Redemption
Date. In determining the Redemption Price and accrued interest, interest shall
be calculated on the basis of a 360-day year consisting of twelve 30-day months.
 
       
Principal Amount:
  $250,000,000
 
       
Stated Maturity:
  December 15, 2014
 
       
Trade Date:
  December 6, 2004
 
       
Issue Price:
  99.366%
 
       
Agent’s Discount or Commission:
  0.625%
 
       
Settlement Date:
  December 14, 2004
 
       
Additional Terms:
       

The Agents, out of their proceeds, agree to reimburse MDC in the amount of
$50,000 in the aggregate for certain of MDC’s expenses related to the offering
and sale of the Notes.

The following additional definitions shall apply to the Redemption Price of the
Notes:



      “Treasury Rate” means, with respect to any Redemption Date, the rate per
annum equal to the semiannual equivalent yield to maturity of the Comparable
Treasury Issue, assuming a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such Redemption Date.         “Comparable Treasury Issue” means the United
States Treasury security selected by the Reference Treasury Dealer as having a
maturity comparable to the remaining term of the Notes to be redeemed that would
be utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the remaining term of such Notes.         “Comparable Treasury
Price” means, with respect to any Redemption Date, (a) the average of the bid
and asked prices for the Comparable Treasury Issue (expressed in each case as a
percentage of its principal amount) on the third business day preceding such
Redemption Date, as set forth in the daily statistical release (or any successor
release)

 



--------------------------------------------------------------------------------



 



      published by the Federal Reserve Bank of New York and designated
“Composite 3:30 p.m. Quotations for U.S. Government Securities” or (b) if such
release (or any successor release) is not published or does not contain such
price on such business day, (i) the average of the Reference Treasury Dealer
Quotations for such Redemption Date, after excluding the highest and lowest such
Reference Treasury Dealer Quotations, or (ii) if the Trustee obtains fewer than
four such Reference Treasury Dealer Quotations, the average of all such
quotations.         “Primary Treasury Dealer” means a primary U.S. Government
securities dealer in New York City.         “Reference Treasury Dealer” means
(a) Citigroup Global Markets Inc., J.P. Morgan Securities Inc. or one of the
other Agents for the Notes, issued on the issue date (or their respective
affiliates which are Primary Treasury Dealers), and their respective successors;
provided, however, that if any of the foregoing shall cease to be a Primary
Treasury Dealer, MDC will substitute therefor another Primary Treasury Dealer,
and (b) any other Primary Treasury Dealer(s) selected by MDC.         “Reference
Treasury Dealer Quotations” means, with respect to each Reference Treasury
Dealer and any Redemption Date, the average, as determined by the Trustee, of
the bid and asked prices for the Comparable Treasury Issue (expressed in each
case as a percentage of its principal amount) quoted in writing to the Trustee
by such Reference Treasury Dealer at 5:00 p.m. on the third business day
preceding such Redemption Date.

The Certificate referred to in Section 6(b), the opinions of counsel referred to
in Section 6(c) and the accountants’ letter referred to in Section 6(d) of the
above-mentioned Agreement will not be required, and the holdback agreement set
forth in Section 3(g) of the above-mentioned Agreement will not be applicable.

If, on the Settlement Date, any one or more of the Agents shall fail or refuse
to purchase Notes which it or they have agreed to purchase hereunder, and the
aggregate principal amount of Notes which such defaulting Agent or Agents agreed
but failed or refused to purchase is not more than one-tenth of the aggregate
principal amount of the Notes to be purchased, each non-defaulting Agent shall
be obligated severally in the proportion which the principal amount of Notes set
forth opposite its name in this Purchase Agreement bears to the aggregate
principal of Notes set forth opposite the names of all such non-defaulting
Agents to purchase the Notes which such defaulting Agent or Agents agreed but
failed or refused to purchase; provided, however, that in no event shall the
principal amount of Notes which any Agent has agreed to purchase pursuant to
this Purchase Agreement be increased by an amount in excess of one-ninth of such
principal amount of Notes without the written consent of such Agent. If any
Agent or Agents shall fail or refuse to purchase Notes and the aggregate
principal amount of Notes with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Notes to be purchased, and
arrangements satisfactory to the non-defaulting Agents and the Company for the
purchase of such Notes are not made within 48 hours after such default, this
Agreement will terminate without liability on the part of any non-defaulting
Agent or the Company. In any such case the non-defaulting Agents shall have the
right to postpone the Settlement Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Registration Statement
and in the Prospectus or in any other documents or arrangements may be effected.

 



--------------------------------------------------------------------------------



 



Any action taken under this paragraph shall not relieve any defaulting Agent
from liability in respect of any default of such Agent under this Agreement.

This Agreement and all of the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the laws of the State of New
York.

This Agreement may be signed in one or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same agreement.

[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with our agreement, please indicate your
acceptance hereof in the space provided for that purpose below.

            CITIGROUP GLOBAL MARKETS INC.
      By:   /s/ Richard Moriarty         Richard Moriarty, Managing Director   
            J.P. MORGAN SECURITIES INC.
      By:   /s/ Stephen L. Sheiner         Name:   Stephen L. Sheiner       
Title:   Vice President        WACHOVIA CAPITAL MARKETS, LLC
      By:   /s/ John Hines         Authorized Signatory        John Hines
Managing Director        BANC OF AMERICA SECURITIES LLC
      By:   /s/ Lily Chang         Authorized Signatory                BNP
PARIBAS SECURITIES CORP.
      By:   /s/ Marcy S. Cohen         Marcy S. Cohen        Authorized
Signatory   

 



--------------------------------------------------------------------------------



 



         

CONFIRMED AND ACCEPTED,
as of the date first above written.

          M.D.C. HOLDINGS, INC.
      By:   /s/ Paris G. Reece III         Name:   Paris G. Reece III       
Title:   Executive Vice President and Chief Financial Officer              By:  
/s/ Joseph H. Fretz         Name:   Joseph H. Fretz        Title:   Secretary   
 

 